IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                              NO. WR-91,353-02



                       EX PARTE KYLE CHRISTOPHER YOUNG, Applicant



                     ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. W-12212-1 IN THE 355TH DISTRICT COURT
                                 FROM HOOD COUNTY



        Per curiam.

                                                   OR D ER

        Applicant was convicted of delivery of a controlled substance and sentenced to twenty years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX. CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel at his adjudication-of-

guilt proceeding failed to timely file a notice of appeal. Applicant has alleged facts that, if true, might entitle

him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700

(Tex. Crim. App. 2003). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                              2

forum for findings of fact. TEX. CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel1 to respond to Applicant’s claim. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX. CODE CRIM . PROC. art. 26.04. If counsel is appointed

or retained, the trial court shall immediately notify this Court of counsel’s name.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant was

denied his right to an appeal because trial counsel at his adjudication-of-guilt proceeding failed to timely

file a notice of appeal.    The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim. The trial court shall also order the district clerk to forward

the indictment, the plea papers, the judgment, and the trial court’s certification of Applicant’s right to

appeal.

          The trial court shall make findings of fact and conclusions of law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.




          1
           If a defendant decides to appeal his conviction, trial counsel rather than appellate counsel has
the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98 S.W.3d at 703.
                          3

Filed: October 21, 2020

Do not publish